Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 2-21 are pending. Claims 9 and 17 are canceled and claims 2-4, 10-12 and 18 are amended.

Response to Arguments
	The 112 rejection of the claims is withdrawn in view of the amendments.
	The 102 and 103 rejections of the claims are withdrawn in view of the amendments however, a new rejection is provided below.

Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 4, 10, 12, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baca (WO 2013/095434).

Baca discloses:
2. A method implemented by a mobile device, the method comprising:
 	generating an association by the mobile device between identifying
information about an individual and a mode of payment (Pg. 2, Para. 1, this disclosure describes techniques for authenticating mobile device e- commerce transactions using biometric data. The authentication is configured to confirm that a device user that is attempting to conduct the transaction is an authorized user. The mobile device may include an e-wallet configured to store the authorized user' s credit and/or debit card information and/or bank account information. The biometric data is configured to perform a similar function as a PIN (personal identification number) associated with credit/debit card transactions, i.e., confirm that a card user is an authorized user.);
 	based on the identifying information, determining, by the mobile device, that the individual is authorized to use the mode of payment for a transaction (Pg. 5, ll 1-3, If the device user's biometric data corresponds to the authorized user biometric data, the e-commerce transaction may proceed.); and
 	initiating, via the mobile device, processing of the transaction based on
the individual being authorized to use the mode of payment (Pg. 4, ll 33-34 – pg. 5. ll 1-3, A device user may be requested to provide biometric data in response to initiating the e-commerce transaction. The device user's biometric data may then be compared to an authorized user biometric data stored on the mobile device. If the device user's biometric data corresponds to the authorized user biometric data, the e-commerce transaction may proceed.),
  	wherein determining by the mobile device that the individual is authorized to use the mode of payment for the transaction comprises:
determining by the mobile device that the individual is authorized to
 	use the mode of payment based on data embedded in the identifying
 	information (Pg. 4, ll 34 – Pg. 5, ll 1-2, The device user's biometric data may then be compared to an authorized user biometric data stored on the mobile device. If the device user's biometric data corresponds to the authorized user biometric data, the e-commerce transaction may proceed. The examiner asserts that fingerprints, e.g., contain embedded data such as a pattern.).

Claims 10 and 18 are similar to claim 2 and are similarly rejected in view of Pg. 10, ll 9-23.

Baca discloses:
4. The method of claim 2, wherein determining that the individual is authorized to
use the mode of payment for the transaction comprises:
	obtaining, using a sensor of the mobile device, data corresponding to a
biometric of the individual (Pg. 3, ll 28, Mobile device 102 may include a biometrics reader 120, Pg. 4, ll 4-7, The biometrics reader 120 is configured to capture a device user's biometric data. For example, the biometrics reader may be a fingerprint reader. In this example, the device user may be requested to place a  finger on the mobile device 102. An image of the device user's fingerprint may then be captured by biometrics reader 120.): and
determining that the individual is authorized to use the mode of payment based on the biometric of the individual (Pg. 4, ll 14-16, The electronic transaction application 124 may then launch the biometrics application 122 to capture the device user's biometric data and compare the captured device user's biometric
data with the authorized user's biometric data 126 previously stored in the mobile device 102. ll 25-27, If the device user's biometric data corresponds to the
authorized user's biometric data 126, the electronic transaction application 124 may proceed with the transaction.) .

Claims 12 and 19 are similar to claim 4 and are similarly rejected pg. 10, ll 9-23.

Claim Objections
Claims 3, 5, 6, 8, 11, 13-16, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694